Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
	This is the initial Office Action (OA), on the merits, based on the 16/741,348 application filed on January 13, 2020.  Claims 1-43 were cancelled in a preliminary amendment.  Claims 44-47 are given a ‘withdrawn’ status identifier, which appears to be an error because ‘new’ claims 48-59 ultimately depend on claim 47.  Claims 44-59 are pending and are drawn to a method.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 13616343, filed on September 14, 2012.
Information Disclosure Statement
	The examiner has considered the information disclosure statements (IDS) submitted on 1/13/2020.  Please refer to the signed copy of the PTO-1449 form attached herewith.	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both a housing and a closing ring, in Figs. 7 and 8 respectively.  
Although Figs. 2 and 7 are different embodiments, the use of ‘25’ for seemingly different parts is confusing.  However, if 25 is an attachment member in Fig. 2, this is not clear from the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title of this application is the same as a related patent (US10543436).  Additionally, the current claims are method claims but the title is directed to an apparatus.  If Applicant views the current claims as an independent invention, Applicant should amend the title to reflect the current claims.  
In [0093], reference 50 is used to describe both a closing ring and notches.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any additional specification errors of which Applicant may become aware.
Claim Interpretation
In the patentability analysis below, if a prior art device, in its normal and usual operation necessarily performs a manipulative step, act, or the method claimed, then Examiner will consider the particular manipulative step or act to be disclosed by the prior art device.  That is, when the prior art device is the same as a device described in Applicant’s specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  MPEP §2112.02.
In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Objections
Claims 44-59 are objected to because of the following informalities:  Claims 44-47 use a ‘withdrawn’ status identifier in the preliminary amendment.  This appears to be an error based on a restriction requirement in the parent case.  Additionally, the claims marked as new depend on one or more withdrawn claims.  Examiner will interpret claims 44-47 as original or previously presented.
In claims 49-59, the prior base claim method is not mentioned in the preamble.   
Claim 45-59 depend on claim 44.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 49-59 are recited as apparent apparatus claims, although base claims 44-48 are method claims.  Also, the recitation “the filter assembly” in claim 49 lacks antecedent basis.  It is thus unclear whether claims 49-59 are intended to be apparatus or method claims.  Since they are dependent claims, at this juncture, Examiner will interpret them as method claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 44-48 and 52 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holtzmann et al. (US20090050121) (IDS of 01/13/2020).
In the patentability analysis below, the bolded portions represent structural aspects of the claim.  The italicized portions represent one or more portions of the manipulative steps.
Regarding claims 44-48 and 52, Holtzman discloses a method for removing and replacing a filter element cartridge from a canister housing (Abstract, Figs. 1-11) comprising 
providing a canister housing 22 closable by a lid 74, 104 and containing a removable and replaceable filter element cartridge 40 ([0015]-[0017], [0019], [0020], [0021], Figs. 1-4), 
providing said lid as a part of the filter element cartridge and a single unitary component therewith ([0020]), 
removing said lid and concomitantly said filter element cartridge from said canister housing ([0020]), and 
replacing a new lid and concomitantly a new filter element cartridge in said canister housing ([0020]).
Additional Disclosures Included: Claim 45: The method comprising 
providing an attachment member 132, 134, 136 coacting between said canister housing and said lid, and having a locked position engaging said lid (Fig. 2) and 
biasing said lid into sealing engagement against said canister housing with said filter element cartridge in said canister housing, and having an unlocked position permitting withdrawal of said single unitary component, including said lid and said filter element cartridge, from said canister housing, and comprising moving said attachment member between said locked and unlocked positions ([0021]); Claim 46: The method comprising providing said canister housing extending axially along an axis between first and second distally opposite ends, said first end being an open mouth receiving said filter element cartridge inserted axially therethrough and then being closed by said lid, said filter element cartridge extending axially along said axis and having an axially extending hollow interior, said canister housing having a circumferential sidewall spaced radially outwardly of said filter element cartridge, said filter element cartridge having an outer sidewall surface facing said circumferential sidewall of said canister housing, and having an inner sidewall surface facing said hollow interior, providing said lid spanning said open mouth and biased by said attachment member in said locked position into sealing engagement with said circumferential sidewall of said canister housing at said first end (Figs. 1-3); Claim 47: The method comprising engaging said lid with said attachment member at one of a) said hollow interior of said filter element cartridge and b) said circumferential sidewall of said canister housing ([0021], Figs. 1-3, where the attachment member engages at the sidewall of the housing); Claim 48: Said attachment member engages said lid at said hollow interior of said filter element cartridge, said lid has a central aperture axially aligned with said hollow interior of said filter element cartridge, said central aperture has a sidewall with an inner shoulder axially facing said hollow interior of said filter element cartridge, and a distally opposite outer shoulder axially facing away from said hollow interior of said filter element cartridge, and said attachment member engages said lid at said outer shoulder of said sidewall of said central aperture (Fig. 3); and Claim 52: Said attachment member engages said lid at said circumferential sidewall of said canister housing, said lid has an outer flange at said circumferential sidewall of said canister housing, and said attachment member engages said lid at said outer flange (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 49-51 and 56 are rejected under 35 U.S.C. 103(a) as unpatentable over Holtzmann et al. (US20090050121).
Regarding claim 49, Holtzman discloses the filter assembly according to claim 48 except wherein said attachment member has a flange having a greater diameter than said central aperture, and wherein said flange extends laterally beyond said central aperture and overlaps said outer shoulder in axially aligned relation.
However, the use of flange to facilitate an attachment is already shown in Holtzman and this is merely alternate means of attaching two components.
Therefore, when the claimed invention was made, it would have been obvious to one of ordinary skill in the art to employ a flange as claimed as one means of attaching the closable lid.

Regarding claims 50 and 51, Holtzman discloses the filter assembly according to claim 49 except wherein said attachment member comprises a shank extending from said flange axially into said hollow interior and engaging said canister housing to attach said lid thereto.
The specific structure of a shank is unclear.  However, as in claim 49, one can view this as an alternate method for attaching two structures.
Additional Disclosure Included: Claim 51: The filter assembly according to claim 50 wherein said shank threadingly engages said canister housing at said second end of said canister housing (Holtzman discloses the use of threads and it would have been obvious to use any suitable method of attachment or engagement). 

	Regarding claim 56, Holtzman discloses the filter assembly according to claim 52 wherein said attachment member comprises an outer ring except threadingly secured to said canister housing at said first end in said locked position and threadingly removable therefrom to said unlocked position by turning said outer ring about said axis, and wherein said outer flange has a first surface engaged by said outer ring in said locked position, and a second surface engaging said circumferential sidewall of said canister housing at said first end in said locked position of said outer ring.
	However, Holtzman discloses the use of threads and it would have been obvious to one of ordinary skill at the time of the invention to use any suitable method of attachment or engagement whereby use of typical threads would allow the claimed locking arrangement.

Claims 53-55 and 57-59 are rejected under 35 U.S.C. 103(a) as unpatentable over Holtzmann et al. (US20090050121), as applied to claim 52 above, in view of Minowa et al. (US20070034631) (IDS of 01/13/2020).
Regarding claims 53-55 and 57-59, Holtzman discloses or suggests the filter assembly according to claim 52 except wherein said outer flange of said lid comprises a plurality of circumferentially spaced tabs extending radially outwardly away from said axis and circumferentially spaced from each other by arcuate slots therebetween, said attachment member comprises an outer ring secured to said canister housing at said first end and at least partially turnable about said axis between said locked and unlocked positions, said outer ring having a plurality of circumferentially spaced tabs extending radially inwardly towards said axis and circumferentially spaced from each other by arcuate slots therebetween, wherein said tabs of said outer ring are axially aligned with said tabs of said outer flange when said outer ring is in said locked position, and said tabs of said outer ring are axially aligned with said slots of said outer flange, and said tabs of said outer flange are axially aligned with said slots of said outer ring, when said outer ring is in said unlocked position.
Minowa et al. (Minowa) discloses a container or vessel having a detachable lid that is suitable for use as a reusable oil filter which configuration can improve disassembling and assembling efficiency (Abstract, Figs. 1-36).  The container essentially consists of a casing 2, a set plate 3 closing the lower end of the casing 2 and a lock ring 4 that fastens the set plate 3 onto the casing 2.  The casing 2 is provided with a radial outer flange formed around an open end of the main body 22.  One can view either element 3 or 4, or both, as closing rings.
The ring may be fixedly joined externally with an end portion of the vessel while at the same time being at least partially mobile in rotation relatively to the vessel ([0014], [0063], [0067]-[0069], [0071], [0079], Figs. 3, 4, 12-14, 16, 17, where the ring is joined or fixed to the vessel and can also rotate relative to the vessel ([0014])).  Minowa teaches use of the closing ring as an effective and efficient manner of fastening other portions of the filter assembly and thereby assembling and removing a filter cartridge ([0074], [0078]).  One can view the structures on the flange and closing ring as axially aligned tabs.
In Minowa, one purpose of the flange is to assist in retaining the filter cartridge in the vessel when required.  Thus, placing the flange on the cartridge itself would achieve the same purpose and would be a logical expedient.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a plurality of circumferentially spaced tabs on each of the flange and the closing ring in the manner claimed, as taught by Minowa, as an alternate or supplemental means of connecting the filter assembly, because closing rings are a traditional method of maintaining another part such as a flange or cover within a vessel and of reducing fluid leakage at the junction of a flange, and Minowa teaches that this arrangement could improve the disassembling and assembling efficiency of a filter assembly and also reduce manufacturing cost and weight of the filter (Minowa, Abstract, [0001]).
It would also have been obvious to one of ordinary skill in the art at the time of the invention to reverse or rearrange the parts of Minowa’s invention configuration and functionality, as necessary or as a matter of design choice, where shifting the positions of the recited components would not have modified the operation of the filter assembly.
Additional Disclosures Included: Claim 54: In the filter assembly said outer ring is secured to said canister housing in threaded relation at said first end (claim 53 analysis); Claim 55: Said lid is sealed to said canister housing at a radial seal at said circumferential sidewall (claim 53 analysis); Claim 57: In the filter assembly said first and second surfaces of said outer flange are axially distally opposite each other and axially spaced from each other by a given axial thickness of said outer flange therebetween, said first surface facing axially away from said hollow interior, said second surface facing axially toward said hollow interior, said circumferential sidewall of said canister housing having a circumferential lip surface at said first end facing axially toward and engaged by said second surface of said outer flange, said first and second surfaces and said given axial thickness therebetween providing a stop which limits axial advancement of said outer ring toward said canister housing to concomitantly provide a stop against overtightening of said outer ring threadingly to said canister housing (claim 53 analysis; Minowa, [0063], [0074] & Fig. 13); Claim 58: Said lid is sealed to said canister housing at an axial seal at said circumferential sidewall (claim 53 analysis); and Claim 59: The filter assembly according to claim 55 comprising a plurality of clip tabs extending axially from said lid along an axial direction away from said filter element cartridge, said clip tabs having a first retaining position axially aligned with said outer ring in interfering relation to retain said outer ring on said lid including in said unlocked position, said clip tabs being radially deflectable to a second releasing position allowing clearance and axial movement of said outer ring therepast (Claim 53 analysis; Minowa, [0078]-[0081]).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Telephonic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571) 270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web)).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779